 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   ROBERT DAVIS,                     Case No. CV 19-0863 VAP (SS)

12                    Plaintiff,

13        v.                                     JUDGMENT

14   DR. CAMPBELL, et al.,

15                    Defendants.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions
18   and Recommendations of United States Magistrate Judge,
19

20        IT IS HEREBY ADJUDGED that the above-captioned action is
21   dismissed with prejudice.
22

23   DATED:    June 14, 2019
24

25                                       VIRGINIA A. PHILLIPS
                                         UNITED STATES DISTRICT JUDGE
26

27

28
